Case 2:18-cv-07608-JFW-SS Document 10 Filed 10/23/18 Page 1 of 2 Page ID #:48




 1   John K. McKasson, Bar No. 138194
     johnm@mckassonklein.com
 2   Maria del Rocio Ashby, Bar No. 206282
 3   mrashby@mckassonklein.com
     McKASSON & KLEIN LLP
 4   2211 Michelson Drive, Suite 320
     Irvine, California 92612
 5   Telephone: (949) 724-0200
 6   Facsimile: (949) 724-0201

 7   Attorneys for: Plaintiff
     MARKET PLACE SOLUTIONS, LLC
 8

 9                          UNITED STATES DISTRICT COURT

10              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

11
     MARKET PLACE SOLUTIONS, LLC, a ) Case No.: 2:18-cv-07608-JFW (SSx)
12   Wyoming corporation,           )
                                    ) Honorable John F. Walter
                                              )
13      Plaintiff,                            )   DECLARATION OF LEAD TRIAL
                                              )   COUNSEL RE: COMPLIANCE WITH
14
        vs.                                   )   LOCAL RULES GOVERNING
                                              )   ELECTRONIC FILING
15
                                              )
     SUTRA BEAUTY, INC., a California         )
16
     corporation; and DOES 1-10,              )
                                              )
17                                            )
        Defendants.                           )
18
                                              )
                                              )
19                                            )
20      I, John K. McKasson, hereby declare the following:
21      1. I am a Member of the State Bar of California and admitted to practice in the
22   United States District Court, Central District of California. I am partner with
23   McKasson & Klein LLP, attorneys of record for Plaintiff Market Place Solutions, LLC
24   (“MPS”) in this litigation. I have personal knowledge of the facts declared herein
25   and, if called to testify regarding these facts, I would and could competently testify
26   thereto.
27                                            -1-
                                                            DECLARATION OF LEAD TRIAL COUNSEL
28                                RE: COMPLIANCE WITH LOCAL RULES GOVERNING ELECTRONIC FILING
Case 2:18-cv-07608-JFW-SS Document 10 Filed 10/23/18 Page 2 of 2 Page ID #:49




 1      2. This Declaration of Lead Trial Counsel re: Compliance with Local Rules
 2   Governing Electronic Filing is filed pursuant to and in compliance with Section 3(a)
 3   of this Court’s Standing Order. I am lead trial counsel on behalf of MPS in this
 4   action. I, as well as my co-counsel Maria del Rocio Ashby, am registered as an
 5   “ECF User” with the United States District Court, Central District of California. My
 6   email address of record, as set forth in the caption above and registered with the
 7   ECF system, is johnm@mckassonklein.com. I, along with Ms. Ashby, consent to
 8   service and receipt of filed documents by electronic means in this action.
 9      I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11      Executed on this October 23, 2018, in Orange County, California.
12

13                                             /s/ John K. McKasson
                                               John K. McKasson
14

15

16

17

18

19

20

21

22

23

24

25

26

27                                               -2-
                                                             DECLARATION OF LEAD TRIAL COUNSEL
28                                 RE: COMPLIANCE WITH LOCAL RULES GOVERNING ELECTRONIC FILING
